United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2008
                                  ___________

Richland V. Reed,                          *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           *
Remington Arms Company, Inc.; Paul * Appeal from the United States
Cahan, in his individual and official      * District Court for the
capacity; Roger Lynch, in his individual *    Eastern District of Arkansas.
and official capacity; Michael Jones, in *
his individual and official capacity;      * [UNPUBLISHED]
Gary Boyles, in his individual and         *
official capacity; Kim Schroeder, in his *
individual and official capacity,          *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: October 27, 1998
                             Filed: November 3, 1998
                                 ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.
        Richland V. Reed appeals following a final judgment by the district court1
dismissing his employment discrimination action. Reed argues that the court abused
its discretion in refusing to enter default judgment against defendants. Having carefully
reviewed the record and the parties’ submissions, we find the district court did not err
in refusing to enter default judgment for the reasons set forth in its order, and we affirm
the court’s judgment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-